DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloane (US 2014/0138045).
Regarding claims 1 and 10, Sloane discloses a fluid circuit provided with a trucking vehicle (Fig. 1, shown) having a transport refrigeration unit 120, comprising: a first regulator assembly 140 defining a first fuel inlet 142 that is arranged to receive fuel from a first fuel tank (¶ [0023], “The inlet connects to the plumbing from the CNG storage source and receives CNG from the storage source”) and a first fuel outlet 144 that is arranged to provide fuel to a first engine (¶ [0023]), the first regulator assembly having a first heat exchanger assembly defining a first coolant inlet that is arranged to receive coolant from a cooling system associated with the first engine and a first coolant outlet that is arranged to provide coolant to the cooling system (¶ [0024], the regulator includes lines for connections 148 for inflow and/or outflow of heated fluid, the fluid heated by “an external heat source which can includes but is not limited to the generator” wherein taking heat from a generator is inherently cooling it and thus it is a cooling system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sloane in view Miller et al (US 2015/0165871).
Regarding claims 2, 3, 11, and 12, Sloane discloses the  fluid circuit of claims 1 and 10, including two engines, an engine 165 as the main vehicle engine and an engine 130 for operating the refrigeration unit 120, wherein the regulator 140 makes use of the refrigeration unit’s engine to heat its fuel, but fails to disclose  a second regulator assembly defining a second fuel inlet that is arranged to receive fuel from a second fuel tank and a second fuel outlet that is arranged to provide fuel to the second engine (e.g. main engine 165), and wherein the second regulator has its own inlet and outlet for coolant from a cooling system.
Miller discloses a natural gas or propane engine (Fig. 1A), wherein a fuel source 30 has a fuel regulator 44 on the path between it and the engine 15, wherein the engine 15 is the vehicle’s engine (Abstract and Fig. 5), wherein the regulator 44 is heated by the engine’s coolant (Fig. 1A, coolant travels via line 12 to valve 44 in coolant path 24). The coolant lines also contain a heater 82 and a fuel heat exchanger 71 for heating the fuel (¶ [0278]). The heater 82, fuel heater 71, and valve heat path 24 allow for a simply installed system which uses on-board fuel (¶ [0017]) to improve engine cold starts (¶ [0018]) and a reduction in emissions (¶ [0027]) and providing a heated main engine fuel valve which provides the known benefit of reducing freeze-ups of the valve and heating the fuel adequately.
Thus, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to provide the system of Sloane with a main engine fuel heating system such as in Miller, wherein the main engine of Sloane may be a natural gas engine with a heating system and heated regulator valves such that the system’s emissions are reduced, cold starts are improved, and the fuel system’s operation is kept efficient and operational due to heated regulators and other system parts.
Regarding claims 4 and 5, the modified Sloane discloses the fluid circuit of claim 3, including the second heat exchanger assembly as per claim 3, and wherein the second heat exchanger being arranged to heat the fuel received from the second fuel tank that is provided to the second engine of the 
Regarding claim 6, the modified Sloane discloses the fluid circuit of claim 5, wherein the first heat exchanger is arranged to heat the fuel received from the first fuel tank that is provided to the first engine and heat the fuel received from the second fuel tank that is provided to the second engine (Fig. 1A of Miller and Fig. 1 of Sloane, the fuel from the two fuel tanks would travel to both engines and both heat exchangers).
Regarding claim 7, the modified Sloane discloses the fluid circuit of claim 3, further comprising: a fluid pump arranged to facilitate a fluid flow of coolant from the cooling system associated with the first engine towards at least one of the first coolant inlet and the second coolant inlet (while Sloane fails to disclose specifically a pump operating to move its fluid between engine and regulator 140, Miller shows pumps 42 and 73 in Fig. 1 accomplishing this task, wherein both would be required to accomplish the modified and base system’s task of moving coolant between heat exchangers and cooling system and engine).
Regarding claims 8 and 13, the modified Sloane discloses the fluid circuit of claims 7 and 10, further comprising: a heater arranged to heat the fluid flow of coolant from the cooling system (Fig. 1A of Miller shows a heater 82 used to heat the coolant as per ¶ [0279]).
Regarding claim 9, the modified Sloane discloses the fluid circuit of claim 8, further comprising: a controller in communication with the fluid pump and the heater, the controller programmed to, while the first engine is off, operate the fluid pump and the heater, responsive to at least one of an ambient temperature being less than a threshold and an ambient humidity being greater than a threshold (¶ [0019] and [0293] of Miller, an ambient thermostat and controller allow for operation of the heat 82 and coolant system flow while the engine 15 is off).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747